Citation Nr: 1534778	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-47 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under the National Call to Service Program (NCSP).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from March 2006 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision of the Department of Veterans Affairs (VA) education processing center at the Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  In March 2006, the Veteran signed DD Form 3286, in which he selected a bonus in the amount of $5,000 to be paid at the completion of active duty or reenlistment/extension on active duty as his incentive as a participant in the NCSP.

2.  The Veteran's election to receive a $5,000 bonus as his NCSP incentive is irrevocable.


CONCLUSION OF LAW

The Veteran is not eligible for education benefits under the NCSP as he elected to receive a $5,000 bonus as an incentive for the program, thereby irrevocably relinquishing eligibility for other education benefits.  10 C.F.R. § 510 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As this claim is being denied as a matter of law, any failure on VA's part in its duties to notify and assist are harmless.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Analysis

Participants in the NCSP are entitled to one incentive.  10 U.S.C.A. § 510(a) (West 2014).  The NCSP lists several incentives:

      (e) Incentives.--The incentives specified in this subsection are as follows:
      (1) Payment of a bonus in the amount of $5,000.
(2) Payment in an amount not to exceed $18,000 of outstanding principal and interest on qualifying student loans of the National Call to Service participant.
(3) Entitlement to an allowance for educational assistance at the monthly rate equal to the monthly rate payable for basic educational assistance allowances under section 3015(a)(1) of title 38 for a total of 12 months.
(4) Entitlement to an allowance for educational assistance at the monthly rate equal to 50 percent of the monthly rate payable for basic educational assistance allowances under section 3015(b)(1) of title 38 for a total of 36 months.

(f) Election of incentive.--A National Call to Service participant shall elect in the agreement under subsection (b) which incentive under subsection (e) to receive.  An election under this subsection is irrevocable.

10 U.S.C.A. § 510.

In March 2006, the Veteran signed DA Form 3286, Statement for Enlistment, indicating his election of options under the NCSP.  This document notes the Veteran elected as his NCSP incentive on DD Form 2863 a bonus in the amount of $5,000 to be paid at the completion of active duty or reenlistment on active duty.  Form 3286 also states, in bold print, "I further understand that this selection of incentive is irrevocable."  

The irrevocability criteria of 10 U.S.C.A. § 510(f) have been met as the record contains a properly completed DA Form 3286 signed by the Veteran which clearly indicates an irrevocable election to receive a $5,000 cash bonus incentive under the NCSP.  As this record is contained in the claims file, it is not necessary to further discuss the Veteran's entitlement to other educational assistance benefits under the NCSP, as he irrevocably elected to receive the $5,000 cash bonus instead of the educational benefits offered under the NCSP.

The Board is bound by the applicable law and regulations when determining entitlement to benefits.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Therefore, the Board must find that the Veteran made an irrevocable election for a $5,000 cash incentive under the NCSP in lieu of educational benefits under the NCSP.


ORDER

Entitlement to basic eligibility for educational assistance benefits under the National Call to Service Program is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


